—Order unanimously reversed on the law without costs, petition denied, cross petition granted and award vacated. Memorandum: Petitioner submitted a claim to respondent, his insurance carrier, for underinsurance benefits. The parties submitted the claim to arbitration under the rules of the American Arbitration Association, in accordance with the policy. The arbitrator awarded $65,000 to petitioner, who commenced this proceeding to confirm that award.
Supreme Court erred in denying respondent’s cross petition seeking to vacate the award and to schedule a trial de novo. The policy provides that, if an award exceeds the financial responsibility limits required in New York, which at the time were $10,000, either party has the right to a trial de novo on all issues. There is no merit to the contention that respondent, by proceeding to arbitration in accordance with the policy provisions, waived its right to a trial de novo (see, Matter of Allstate Ins. Co. v Hendricks, 226 AD2d 527; Nationwide Mut. Ins. Co. v Fennimore, 224 AD2d 402). (Appeal from Order of Supreme Court, Richmond County, Amann, Jr., J.— Arbitration.) Present—Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.